McLennan, P. J.
(dissenting):
The action was commenced on the 10th day of September, 1903, to recover the amount alleged to be due and owing to the plaintiff under and by virtue of a certain contract bearing date the 18th day of December, 1890, executed by the defendant’s testatrix, who at the time was an infant. The defenses to plaintiff’s alleged cause of action are in effect that the contract was not ratified by the testatrix after she became twenty-one years of age and that there was no consideration for the same. The facts, so far as deemed important, are stated in the opinion.
Daisy Fletcher King, defendant’s testatrix, was born in March, 1872. Her mother died during her infancy and she with her two brothers, both older than herself, went to live with their grandmother, a Mrs. Pratt, at her home on Delaware avenue in the city-of Buffalo, N. Y., and so continued until the death of the latter, which occurred in 1885, when the testatrix was thirteen years of age. The plaintiff became a member of the grandmother’s household in 1878, when the testatrix was six years old, and so continued until about a year before the grandmother’s death, when the plaintiff went to New York to live with her mother and sister. Concededly, while living with Mrs. Pratt the plaintiff aided and assisted in earing for and bringing up the testatrix, but there is not a line in the evidence to indicate that she was not fully compensated for any and all services thus rendered by her. Aftér the grandmother, Mrs. Pratt died, the testatrix with one of her brothers, who was seven years older, went to live with the plaintiff at a boarding house kept by her in New York. city. The testatrix lived there and attended a day school for a little over two years or until the beginning of the year 1888, when with the plaintiff she went to Europe, where they stayed about six months. She returned in the latter part of 1888, -and took an apartment on Fifth avenue in New York city *648where the plaintiff lived with her. During that time the plaintiff Was in England for two months in 1890, taking charge o'f the testa.trix’s elder brother. There is. no suggestion in the evidence that any services rendered by the plaintiff to Daisy King during this period Were not fully paid for. Indeed, the contrary is very conclusively established from the fact that the testatrix was comparatively rich in her own right, and that the plaintiff' was without property. We think it .only fair from the-evidence to assume that the trip to Europe and the cost of living in New York were paid out of the income of the testatrix. At, least nothing is shown to indicate that whatever, services were rendered by the plaintiff for or at' the request' of the testatrix Were not fully .paid "for by her. .
If we stop at this point áiid inquire,' was the testatrix Under any legal obligation to the. plaintiff? the answer must be that there is no evidence to support such claim, but Upon the contrary the facts lead irresistibly to the conclusion that any such obligations, if they existed, had been promptly and fully discharged' as they arose.
■ On December 11,. 1890, the testatrix,, who was then eightéen years of age, was married to- Mr. Willoughby Smith, who resided in London and was a subject of Great Britian. After the marriage she accompanied her husband to England,, where she lived with him continuously until her death on February 9,1902. On the 18th day ¡>f December, 1890, seven days after her marriage, the defendant’s testatrix entered into the contract in question, which is as follows.:
“ This agreement made ■ this eighteenth day of December, in the year one thousand eight hundred and ninety, between Daisy King Smith, wife of Willoughby Statham Smith and said Willoughby S. Smith, of London, England, of the first part, William j. King, as' guardian of the said Daisy King Smith, of .the second part, and Sara B. Parsons,, now of Buffalo, of the third part.
“ Witnesses; Whereas, the party of the third part heretofore ■ entered the employment of the said Daisy King Smith, then Daisy Fletcher King, upon the agreement that such payment should be continued whether so employed or not,'or she be otherwise provided for in case of the marriage of,said Daisy Fletcher King,.
“And whereas, said Daisy Fletcher King "having now intermarried with- said Willoughby S. Smith and intending to live in England, desires to carry into-effect such agreement and understanding;
*649“ Now, therefore, in. consideration of the premises, the services heretofore performed by said Parsons and of one dollar to them in hand paid, the receipt of which is hereby acknowledged, the parties of the first part have covenanted and agreed and hereby do covenant and agree to pay to the said party of the third part annually during her life, the sum of eighteen hundred dollars in quarterly payments of four hundred and fifty dollars each, and the parties of the first part do hereby bind themselves, their heirs and representatives accordingly;
“ And where'as, the said Daisy King Smith is now a minor- of the age of eighteen years; .
“ And whereas, the said party of the second part is her guardian, having in his custody her income during her' minority, the parties of the first part do hereby authorize, empower and direct the party of the second part to pay the party of the third part such annuity commencing with the first day of December, 1890, and thereafter to pay the same pending the minority of the said Daisy King Smith from any income in his hands belonging to her and the receipts of the party of the third part shall be a good and sufficient acquittance to the party of the second part fbr all such payments.
“ And the parties of the first part do hereby covenant and agree that they will indemnify and save harmless the party of the second part from any liability on account of any such payments and that so soon as Daisy King Smith shall attain the age of twenty-one years they will by their solemn instrument ratify and confirm all such payments
“ But in case of the decease of the said Daisy King Smith the liability of the said Willoughby S. Smith under this agreement shall cease and determine.
“ And the party of the second part hereby assents to the provisions hereof.
“ In witness whereof, the parties hereto have hereunto set their hands and seals the day and year first above written.
“DAISY KING SMITH, [seal]'
“WILLOUGHBY STATHAM SMITH, [seal]
“WILLIAM J. KING, Guardian, • [seal]
“ SABA B. PABSONS, [seal].”
*650What induced the contract thus ¿hade is clearly indicated by the letters following, and which most emphatically preclude- the idea of legal obligation : ' ■ ,
“ March 1st, 1888.
“ My. Dear Daisy.-— As you have often, expressed your, willingness to give me the sum of eighteen hundred dollars per year until you arrive at the age of twenty-one years, if you will write me to this effect Í shall be very grateful,
V Tou-rs faithfully,
“ To Miss Daisy F. King. SARA B. PARSONS.”
“ 503 Fifth Ave., N. T., Meh. ,2, 1888.
“ My Dear Sara.—Tour letter of the 1st inst. received. I am perfectly willing to give you,the sum therein mentioned ($1800 ’ per year) until I reach the age of twenty-one years. ‘ T think I can say in all truth and sincerity that there are few with whom I could have been constantly day and night as I have been with you and always have found them the same, true, devoted, faithful, fond,' always willing to share and sympathize with me in my sorrow or joy as'the case may have been. 1 can assure you that I appreciate all your kindness in past years, and if at any time I can aid you or yours in any way it will only be a great "pleasure to me to do so if such an occurrence may present itself. ' I trust we may always be' together, that is, until either may find the proper person, one to. whom we may give our heart, and even after that. I agree to your offer and with many, many thanks, I am, ■
■“ Tour sincere friend,
“D. F. KING.”
We venture to suggest that there is not a scintilla of evidence which- indicates that at the time the contract in question was made the testatrix was under any legal obligation to the plaintiff; that she owed her one cent for seiwices rendered and which could have been recovered in an action at law. - On the day before the.con tract in question was executed, suppose the plaintiff had commenced an action to recover the value of service^ rendered by her. for or on behalf' of the-infant.. Would it be pretended that there is any fact disclosed tjy the evidence- in this record which would have justified a recovery in that case ?- The . alleged consideration -because of *651future services is equally without foundation. By the terms of the contract the plaintiff does not bind herself or agree to perforin a single act of service for or on helialf of the testatrix after the execution of the contract in question. Undoubtedly tlieré was genuine love and affection by the testatrix for her friend, the plaintiff, who had for many years practically sustained the relation of mother to her; but we have never understood that shch relation may constitute a consideration which will support a contract entered into by an infant. As well might a mother seek to recover in an action at law the value of the love and affection bestowed upon a daughter who happened to have a separate estate. The contract, however, was entered into, and by it the infant admitted a consideration. Is such an admission by the infant any evidence of the fact? We think not. Suppose that in a certain contract made by an infant, it was recited that the indebtedness, the payment of which was therein provided for, was for necessaries for such infant. In an action brought to enforce the performance of such contract, after the infant has become of age, does the plaintiff make prima facie proof of his right to recover by simply putting the contract in evidence, after proving its execution by such defendant ? In the case at bar the only proof of consideration is the recital in the contract. If such recital is prima facie proof of the fact, then in that regard an admission made by an infant is quite as valuable as if made by an adult. In other words, a baby may say over his or her signature, '£ I admit having received from A $1,000, and in consideration of the same I agree to pay A after I become of age, $10 per month until the whole sum is paid.” After becoming of age and even after having paid the amount specified for several months thereafter, may not such infant insist that it is incumbent on the plaintiff to prove consideration, independent of his admission ? If not, as before suggested, an admission as to consideration made by an infant in a contract executed by him has the same force and effect as if made by an adult. We think such admission of consideration contained in an infant’s contract is not prima facie proof of the fact. (Sims v. Everhardt, 102 U. S. 300, 313; MacGreal v. Taylor, 167 id. 688, 697; Lowell v. Daniels, 2 Gray, 161; Brown v. McCune, 5 Sandf. 224; Murphy v. Holmes, 87 App. Div. 366.)
In the Sims Case (supra) Mr. Justice Strong, in delivering the *652opinion for the court,'said : '‘The question is, whether acts and declarations of an infant during infancy can. estop him'from asserting the invalidity of his deed after he has attained his majority. In regard' to this' there can be no .doubt, founded either upon reason or authority. Without spending time to look at the reason, the authorities are all one' way. ' An estoppel -mpais is not applicable to infants,, and a fraudulent representation of capacity cannot be an equivalent for actual capacity. (Brown v. McCune, 5 Sandf. 224; Keen v. Coleman, 39 Penn. St. 299.)- A conveyance by an, infant is an assertion of his right to convey. A contemporaneous declaration, of Ills right or of his age adds nothing -to what is implied in his deed. An assertion of an estoppel against him is -but a claim that lie has assented or contracted. But he can no more do that effectively than he can make the contract alleged to be confirmed.” -
We conclude that the reqital or admission of consideration in the infant’s contract furnished- no proof of the. fact, and that independent of such admission there is absolutely no proof of consideration, and, therefore, that the testatrix or her representative was at liberty at any time to assert its invalidity.
Was the contract ratified by defendant’s testatrix after she reached the age of twenty-one years'? We assume it is the law that such an alleged ratification, in order tó be effective as such, must be-“ either by an "express new promise,- made orally' or in writing, or it may be implied from acts or declarations clearly showing an intention to-recognize the contract, -and to be bound by it. The new promise, whether in writing or oral, or evidenced .by conduct, must be clear and Unequivocal, and must, show an intention to'be bound.” (Clark Cont. [1894] 248.) .
- Parsons in his- work on Contracts (Vol. 1 [8th ed.], p. 349) states the rule to be-: “ It (ratification) must be made with the deliberate purpose of assuming a' liability, from which he knows that he is discharged by law.” . v
A mere acknowledgment by an infant after he obtains his majority is not enough. (Jackson v. Carpenter, 11 Johns. 542.)
In Tucker v. Moreland (10 Pet. 58, 15) the court said : “ The mere recognition of the fact that a conveyance, has, been made is not per se proof or a confirmation of it. * •* . * Admitting that acts in pais may amount to a confirmation of a-deed, still we are *653of the opinion that these acts should be of such a solemn and unequivocal nature as to establish a clear intention to confirm the deed, after a full knowledge'that it was voidable.”
As we have seen, the contract in question was executed on the 18th day of December, 1890, seven days after the marriage of defendant’s testatrix, who was then eighteen years of age, and immediately thereafter she Went to England with her husband, where she resided with him until her'death in February, 1902. It appeai-s that the husband had property of his own ; that the income from his wife’s property went into his bank account, no separation or discrimination as to his or hers being attempted. He received and deposited with his own, her income, and all was used for the needs or pleasure of both, as either desired or deemed proper. The contract' which is the subject of dispute, by its terms obligated defendant’s testatrix to pay $1,800 per. year in equal quarterly payments to the -plaintiff during her natural life. The husband guaranteed such payment during the life of his wife. Such payments were made by him or by his direction regularly until his wife’s death, and it is solely because of the payments so made that a ratification of the contract is claimed, to have been established. If there had been no obligation resting upon the husband in' the premises, such payments having been made by or authorized by him, he having charge of his wife’s income, there would be force in the suggestion that they were made pursuant to her request and direction, but he by the terms of the contract had obligated himself to pay during the natural life of his wife. How then can it be said’ that after his wife became twenty-one years of age sncli payments were made in ratification of her alleged legal obligation, rather than in discharge of Ins own as guarantor? Indeed, it appears without contradiction that the wife had frequently stated that she did not understand the contract in question imposed any legal obligation upon her. But in addition it appears that immediately upon reaching her majority she made a will which created a trust in plaintiff’s favor, which would yield to the plaintiff annually during her natural life ¡precisely the amount specified in the contract. Can we say it was the intention of defendant’s testatrix to bestow(npon the plaintiff an annuity of $3,600 instead of $1,800 specified in the contract and will ? We think the evidence conclusively shows that any *654payments 'which were made in apparent recognition or affirmance .of the contract in question, should .not be considered" as a ratification by tire infant, but that at the most they were made or authorized by* the husband in discharge of his obligation.
The case át bar presents the not unusual situation of' a person seeking to acquire a portion of a decedent’s property without consideration and because of words written or alleged to have been spoken. In this case the defendant’s testatrix sought to provide for the plaintiff, her loved companion, in effect her mother, by giving her annually $1,800 during her natural life. It is now sought to make the estate of the deceased contribute to such support the sum of $3,600 per annum, because we must assume the will of the testatrix which was put in evidence and which, entirely independent of the contráct, provided for the payment to the plaintiff of an annuity of $1,800, is in all respects valid. We think all the acts done by defendant’s testatrix after she became twenty-one years of age are consistent with the proposition that she felt a daughter’s love and affection for the plaintiff; that such feeling impelled her to make provision for her friend, practically her mother; but that ■there was no intention on her part to impose an obligation upon her estate of $3,600 per annum in favor of the plaintiff. Can-it be conceived upon the evidence that defendant’s testatrix by permitting her husband to pay annually the amount specified in the contract,, which he was legally obligated to pay, thereby intended to obligate her estate to annually pay such sum during the natural life bf the plaintiff in addition to the payment of a like sum provided for by her will ?
^ The facts ás to ratification are that the testatrix’s husband, who had charge of the income of her estate and who was jointly obligated with her to make the payments specified in the contract, made or authorized such payments to be made after his wife became twenty-one years of age the same as before and until her death. We think there is no evidence which tends to show that the defendant’s testatrix ever in fact did or intended to ratify the contract in question. All the evidence in the record shows most conclusively that shp intended only to provide for her friend, practically her mother, a life annuity of $1,800. We think there is no evidence which tend_s to support the proposition that the testatrix intended *655the plaintiff should have out of her property after her death an annuity of $3,600, instead of the $1,800 which had regularly been paid to her during the lifetime of the defendant’s testatrix. There ought to be no misunderstanding as to the facts. Defendant’s testatrix when eighteen years-of age agreed without any consideration therefor to pay to the plaintiff a life annuity of $1,800. The husband of the testatrix guaranteed such payment during the lifetime of his wife. After her marriage the annuity was paid by the husband or by his direction until his wife’s- death. She by her will having provided for the payment of the same annuity to the plaintiff, upon her death the payments under the contract ceased, but the same payments were continued under the provisions of the will. By the judgment appealed from such obligation is sought to be enforced, notwithstanding the provision of the will, upon the ground that defendant’s testatrix ratified the contract executed by her after she became of age. We think the evidence wholly fails to support such contention.
The conclusion is reached that as matter of law there is not shown to have been any legal consideration to support the contract in question, and that the finding of the learned trial judge that such contract was ratified by defendant’s testatrix after reaching the age of twenty-one years, was contrary to and against the weight of the evidence. ' (
It follows that the judgment appealed from should be reversed upon questions of law and of fact, and that a new; trial should be granted, with costs to the appellant to abide event.
Hash, J., concurred. •
Judgment affirmed, with costs.